Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
a) first and second side cameras pointing perpendicularly to one another AND positioned essentially 180 degrees apart in opposite sides of the cylindrical surface (claim 10); 
b) the first side camera and second side camera positioned less than 90 degrees apart in the cylindrical surface of the distal tip (claim 11);
c) the front planar surface creates an angle smaller than 90 degrees from a longitudinal axis of the rigid elongated member (claim 18).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 10, 13 and 14 are objected to because of the following informalities:  
a) as to claim 10, line 2, “first side cameras” should be –first side camera--;
b)  as to claim 13, “wherein the field of view of the second side camera continuous in a sequence manner from the field of view of the front camera” should be --wherein the field of view of the second side camera is continuous in a sequence manner with the field of view of the front camera--;
c)  as to claim 14, “wherein the field of view of the first side camera continuous in a sequence manner from the field of view of the front camera” should be --wherein the field of view of the first side camera is continuous in a sequence manner with the field of view of the front camera--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 4, 10-15, 17, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, recitation that the mechanism is “selected from a group comprising…” is indefinite because it is an open list of alternatives, making it unclear what other alternatives are intended to be encompassed by the claim (MPEP 2173.05(h)).  For purposes of examination, this claim will be interpreted as encompassing the listed mechanism as well as others that are capable of connecting the elongated member and the inclined surface, including a one-piece, integral connection.
Claim 10 recites that the first and second side cameras “can be pointing perpendicularly to one another, and be positioned essentially 180 degrees apart in a cylindrical surface of the distal tip, in opposite sides of the cylindrical surface of said distal tip”.  The phrase “can be” renders the clam indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are optional (see MPEP 2173.05(d)).  For purposes of examination, the claim will be interpreted as requiring the first and second side camera as pointing perpendicularly to one another, and positioned essentially 180 degrees apart in a cylindrical surface in opposite sides.
Claim 11 recites “the first side camera and the second side camera may be positioned in less than 90 degrees apart in the cylindrical surface of the distal tip”.  The phrase “may be” renders the clam indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are optional (see MPEP 2173.05(d)).  For purposes of 
As to claims 10 and 11, these claims additionally place the side cameras on a “cylindrical surface”, whereas the side cameras were previously recited as being on first and second lateral surfaces (claims 1,5).  It would appear from the disclosure that the cylindrical surface and the first and second lateral surfaces are referring to the same surface (i.e. first and second lateral surfaces are a subset of the cylindrical surface), but the claims do not set forth this relationship, and such terminology allows for each of the side cameras to be located on two different surfaces, which causes confusion.  For purposes of examination, it will be assumed that the first and second lateral surfaces are portions of the cylindrical surface.
As to claim 11, term “the cylindrical surface” lacks antecedent basis.
As to claim 12, term “the upper half” lacks antecedent basis.  In addition, the term “upper” is indefinite because it is not defined with respect to any particular reference frame (e.g. gravitational vertical).  Thus, it is not clear what Applicant is defining as the “upper half” of the distal tip.
As to claim 13, term “the field of view” (line 2) lacks antecedent basis.
As to claim 14, terms “the field of view” (both occurrences) lack antecedent basis.
As to claim 15, terms “the field of view” (both occurrences) lack antecedent basis.
As to claim 17, terms “the field of view” (both occurrences) lack antecedent basis.
As to claim 22, phrase “two illumination modules located on both sides of the front camera” is indefinite because it is not clear if whether each side of the front camera has two light modules (i.e. four total), or whether each side of the front camera has one illumination module of the two illumination modules.  For purposes of examination, this will be interpreted as only 
Dependent claims inherit those defects.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


“front illumination module” and “lateral illumination module” in claim 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1, 4, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”).
As to claim 1, Gilreath discloses a medical imaging device comprising:
	a rigid elongated member (shaft 106, Fig.1A; shaft 106 is intended to be inserted into body cavities and although partly flexible/bendable, [0444],will inherently have some rigidity in order to do so, as evidenced by Inoue, col.1, lines 24-28, and no particular degree of rigidity is disclosed by Applicant) having a first cross-sectional diameter (Fig.1A, specifically shown as width of the distal end of shaft 3960 in Fig.39A);
	a distal tip (tip section 108, generally shown in Fig.1A; shown in detail as head 3930 in Fig.39A) directly connected to the rigid elongated member (as shown in Fig.1A; shown connected to shaft 3960 in Fig.39A) an comprising a front camera (camera 39116, Fig.39A) located on a front planar surface of the distal tip (Fig.39A) and a first side camera (camera 3920a, Fig.39A) located on a first lateral surface of the distal tip (area of the side surface of the distal tip through which the camera extends, Fig.39A); wherein the distal tip has a second cross-sectional diameter (diameter shown by width of head 3930 in Fig.39A), wherein the second cross-sectional diameter is bigger than the first cross-sectional (diameter of head 3930 shown to be larger than diameter of shaft 3960 in Fig.39A; also shown in Figs.61B, 65C, and 65E), said distal tip having an inclined surface for maintaining a rigid seamline and gradually bridging a 

    PNG
    media_image1.png
    258
    239
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    286
    310
    media_image2.png
    Greyscale

Gilreath fails explicitly teach that the difference in diameter between the shaft (rigid elongate member) and the head (distal tip) is greater than at least 0.02 millimeter1.  Since 0.02 mm is extremely small (smaller than the median width of human hair), one of ordinary skill in the art would recognize that such size difference would be nominal and be barely distinguishable in drawings showing elements in the millimeter range as in Gilreath (note the diameter of the distal tip can be 7 mm to 12 mm, for example, [0939]).  Thus it would be obvious to one of ordinary skill that it was the intention of Gilreath to show a diameter difference between the head and the shaft of at least greater than 0.02 mm.  In addition, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have made the diameter difference between the head and shaft of Gilreath greater than 0.02 mm because Applicant has not disclosed that any particular diameter difference provides an advantage, is used for a particular purpose, or 
As to claim 4, the rigid elongated member and the inclined surface of the distal tip are directly connected using a mechanism selected from a group comprising adhesive material, soldering, screwing mechanism and a combination thereof (although the language of the claim allows for any fastening mechanism to be used, Gilreath teaches that the distal tip can be connected to the shaft using screws, [0523], Fig.2B).
As to claim 16, the front camera is located in the center of the front planar surface (Gilreath teaches that the front camera can be positioned in the center of the front planar surface as shown by the front optical assembly lying on the longitudinal axis 6503 in Fig.65A).
As to claim 19, the distal tip further comprises at least one aperture shaped to house and secure the front camera and the side camera (the space inside the distal tip/head constitutes an aperture shaped to house and secure the front camera and side camera, Figs.1I,39A).
As to claim 20, the at least one aperture further comprise opaque walls with transparent apertures located near the front camera and the side camera (the outside walls of head 3930, Fig.39A constitute opaque walls for encompassing the space (aperture) inside these walls; openings in these walls and/or the transparent windows (e.g. 3936, [0772]) in these openings would constitute “transparent apertures” near the front and side cameras).

As to claim 22, the front illumination module comprises two illumination modules located on both sides of the front camera (i.e. illuminators 183, Fig.1J, LEDs 3904a,3940b, Fig.39A), wherein one illumination module is bigger than the other in case the front camera is not positioned in the center of the front surface (the front camera can be centered on the front surface, see front looking camera (behind window 256) positioned on central longitudinal axis 6503 in Figs. 65A,65B—in this case, the condition is not met).

Claims 5, 7-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”), and further in view of Jacobsen et al. (US 2009/0326321, hereinafter, “Jacobsen”).
As to claim 5, Gilreath, as set forth above with respect to claim 1, discloses exemplary side pointing camera arrangements including two side pointing cameras at 90 degrees (e.g. Fig.1D) or 180 degrees (e.g. Fig.1F) apart, both of which are on the same circumferential line (i.e. same distances from the front planar surface).  Gilreath further contemplates that the side pointing cameras can be positioned/arranged differently and a different number of side pointing cameras can be used according to required functionality ([0686],[1023]: “different configurations and number of side-pointing cameras are possible within the general scope of the current specification”;  “different configurations, for example, having image capturing 
As to claim 7, the front camera is located closer to the second lateral surface than to the first lateral surface (since no specific part of the front camera is specified nor the extent of the “lateral surfaces”, the front camera can be interpreted as being “closer” to either lateral surface than the other, see annotations below).

    PNG
    media_image3.png
    229
    544
    media_image3.png
    Greyscale

As to claim 8, a working distance of each of the front camera, the second side camera and the first side camera is in a range of 1 to 15 millimeters (Gilreath contemplates the cameras to have a depth of field ranging from 3 to 100 mm, [0182]).
As to claim 9, the second side camera and the first side camera have a lateral field of view between 60-160 degrees (Gilreath contemplates the cameras to have a field of view from 120 to 180 degrees).
As to claim 10, the first side camera and the second side camera can be pointing perpendicularly to one another, and be positioned essentially 180 degrees apart in cylindrical surface of the distal tip, in opposite sides of the cylindrical surface of said distal tip (Gilreath, Fig.1F, the side pointing cameras can be 180 apart on the circumference and angled back by as much as 145 degrees ([0461]), arranging them to point perpendicularly (90 degrees) to one another).
As to claim 11, Gilreath, as set forth above with respect to claim 5, discloses exemplary side pointing camera arrangements including two side pointing cameras at 90 degrees (e.g. Fig.1D) or 180 degrees (e.g. Fig.1F) apart. Gilreath further contemplates that the side pointing cameras can be positioned/arranged differently and a different number of side pointing cameras can be used according to required functionality ([0686],[1023]: “different configurations and 
As to claim 12, the second side camera and the first side camera are located at the upper half of the distal tip (given a spacing of about 90 degrees as shown Fig.1D of Gilreath, or a spacing of less than 90 degrees as set forth above with respect to claim 11, a “upper half” can be designated that would include two cameras).

As to claims 15 and 17, some areas at the field of view of the first side camera and some areas at the field of view of front camera are overlapped (the fields of view of the side cameras overlap the field of view of the front camera (e.g. Gilreath, [0183])).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath et al. (US 2014/0333743, hereinafter “Gilreath”), as evidenced by Inoue et al. (U.S. Pat. 5,386,816, hereinafter “Inoue”), and further in view of Leiner et al. (U.S. Pat. 5,554,100, hereinafter “Leiner”).
	Gilreath, as set forth above with respect to claim 1, appears to disclose a front planar surface that is at an angle of 90 degrees (perpendicular) to the longitudinal axis of the shaft and thus fails to disclose that the front planar surface is at an angle smaller than 90 degrees.  However, oblique angle of view endoscopes are known in the art as evidenced by Leiner.  Leiner teaches that angling the front surface and optical components at the distal end of the shaft (see for example, Figs.2,7A,7B) allows for a more thorough examination by expanding the potential range of observation/access by merely rotating the shaft (col.1, lines 37-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the front planar surface of Gilreath at an angle (creating an angle smaller than 90 degrees to the longitudinal axis) to expand the range of observation/access as taught by Leiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references either disclose a multi-camera arrangement at the tip of the endoscope shaft or a difference in diameter between the distal tip and elongated shaft:
US 20050250983 A1	Tremaglio, Anthony et al.
US 20150201827 A1	Sidar; Itay
US 5547455 A	McKenna; Michael A. et al.
US 20060281972 A1	Pease; Alfred A. et al.
US 20050256377 A1	Deppmeier, Thomas R. et al.
US 20110263942 A1	CHEN; SUNG-NAN
US 7896804 B2	Uchimura; Sumihiro et al.
US 4971035 A	Ito; Keiji
US 20120065469 A1	Allyn; Robert et al.
US 20140323859 A1	Sarna; Surbi
JP 2010279539 A	KANESHIRO, NAOTO
US 20070185384 A1	Bayer; Lex et al.
US 5940126 A	Kimura; Masanobu

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To give perspective to this dimension, the average width of a human hair is 0.017 mm to 0.181 mm.  So the difference in diameter of 0.02 millimeter falls in the low end of that range—meaning the difference in diameter between the head and shaft can be about as small as the narrowest human hair.